




EXHIBIT 10.2
AMENDMENT NO. 2 TO
EMPLOYMENT AGREEMENT
This Amendment No. 2 to Employment Agreement is entered into this September 1,
2013 by Vistaprint USA, Incorporated (the “Company”) and Ernst Teunissen (the
“Employee”). The Company and the Employee previously entered into an Employment
Agreement dated July 1, 2011, as amended (the “Agreement”), and now wish to
amend the Agreement further to reflect the Employee’s compensation for the
Company’s 2014 fiscal year.
The parties agree as follows:
1.Compensation and Benefits.
1.1Salary. The Company shall pay the Employee, in accordance with the Company’s
regular payroll practices, an annualized base salary of $148,010 (approximate,
based on the 30-day trailing average currency exchange rate in effect at May 29,
2013) for the one-year period commencing on July 1, 2013.
1.2FY 2014 Incentive Compensation. The Employee is entitled to receive the
bonuses, incentive awards, and equity compensation awards for the Company’s
fiscal year 2014 described on Schedule A.
1.3Withholding. All salary, bonus, and other compensation payable to the
Employee is subject to applicable withholding taxes.
2.No Other Modification. Except as specifically modified by this Amendment, the
Agreement remains unchanged and in full force and effect.
The parties have executed this Amendment as of the date set forth above.
 
 
VISTAPRINT USA, INCORPORATED
 
 
 
 
 
 
 
 
By:
/s/ Michael C Greiner
 
 
 
Title:
Treasurer and Chief Accounting Officer
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
 
 
 
/s/ Ernst J. Teunissen
 
 
 
 
Ernst J. Teunissen
 































--------------------------------------------------------------------------------




SCHEDULE A


Incentive Compensation Payable by the Company for fiscal year 2014


Annual incentive, pursuant to the terms of the Employee’s award agreement under
the Vistaprint Performance Incentive Plan for Covered Employees, with a target
amount of $344,209 (approximate, based on the 30-day trailing average currency
exchange rate in effect at May 29, 2013) subject to the satisfaction of the
performance criteria set forth in such award agreement.


Restricted share units with value at grant of $750,000, pursuant to the terms of
the Employee’s grant agreements under the Vistaprint 2011 Equity Incentive Plan.






